Citation Nr: 0431415	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service connected major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
hypertension and tinnitus. 

A November 2003 Board remand addressed the issues of service 
connection for hypertension and tinnitus.  As to the latter 
claim, the Board determined that a February 2001 written 
statement constituted a timely notice of disagreement but the 
RO had not issued a Statement of the Case addressing the 
issue.  The RO was instructed to issue a Statement of the 
Case on remand.  The RO fully complied with this instruction 
but the veteran has not filed a substantive appeal.  In 
written argument submitted to the Board in October 2004, the 
veteran's representative indicated  that the veteran has 
opted not to pursue the claim for service connection for 
tinnitus.  Accordingly, the Board's jurisdiction is limited 
to the claim for service connection for hypertension, to 
include as secondary to a service connected major depressive 
disorder.

The appeal of the claim for service connection for 
hypertension is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served on active duty from May 1968 to May 1970.  
He seeks service connection for a current diagnosis of 
hypertension.  

The Board notes that it remanded this claim in November 2003 
due to a newly raised contention that the veteran's 
hypertension was either caused or aggravated by his service 
connected depressive disorder.  The RO was instructed to 
schedule the veteran for a medical examination for the 
purpose of determining whether it is at least as likely as 
not that the veteran's hypertension was caused or aggravated 
by his service connected depressive disorder.  

Pursuant to the Board's remand order, the veteran underwent a 
VA examination in May 2004.  The clinician noted the 
veteran's family background for hypertension and opined that 
it was less likely than not that the veteran's hypertension 
was caused by a major depressive disorder.  However, the 
veteran's representative has correctly pointed out in 
recently submitted written argument that the clinician failed 
to address the issue of whether the veteran's depressive 
disorder aggravated his hypertension.  Secondary service 
connection may be found in cases of aggravation, where there 
is additional non-service-connected disability which is 
proximately due to or the result of a service-connected 
condition, although in such a case compensation will only be 
given for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  The Board finds that the 
claim must be remanded to the RO in order to obtain an 
addendum opinion addressing the question of aggravation.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should refer the claims file 
to Thomas Herbert, M.D., of the Frank 
Tejada VA outpatient clinic for the 
purpose of obtaining an addendum to the 
May 2004 examination report.  Following a 
review of the relevant medical evidence 
in the claims file, to include the 
service medical records and post-service 
medical records, including the report of 
the May 2004 VA examination noted above, 
the physician is asked to opine whether 
it is at least as likely as not (i.e., 
whether there is a 50 percent or higher 
likelihood) that the veteran's 
hypertension was aggravated by his 
service-connected major depressive 
disorder.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition, as contrasted to a 
temporary flare-up of symptoms, beyond 
its natural progression.  The clinician 
should note that "more likely" or "as 
likely" would support the veteran's 
claim; "less likely" would weigh 
against the claim.  The clinician is 
asked to provide a rationale for any 
opinion expressed.  
  
If the physician who performed the May 
2004 VA hypertension examination is not 
available, the RO must arrange for 
another VA examination for the purpose of 
determining whether the veteran's 
hypertension was caused or aggravated by 
his service-connected major depressive 
disorder.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The issue on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statements 
of the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


